DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 07/13/2021, with respect to the rejection(s) of claims 1-4 and 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art disclosed in this document. The case is being reopened because the previous final office action did not provide details as to how the claimed “lateral forces applied to the rim by allowing horizontal deflection of the rim in response to lateral forces applied to the rim” was being interpreted. As outlined in this communication, the claimed “lateral forces applied to the rim” are a result of an “off-center dunk.” This office communication makes it clear that the claimed lateral forces are a result of an off-center dunk that results in both downward and lateral movement of the rim (as applicant’s specification discloses, there is no lateral movement of the rim without a downward movement of the rim).

Election/Restrictions
Newly submitted claims 20-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claims 20-23 are directed to a method/process of dissipating both downward and lateral forces on a basketball rim, while originally filed claims 1-17 were directed a breakaway basketball rim.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 1 of “allowing horizontal deflection of the rim in response to lateral forces applied to the rim” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Connerley (20070167265) in view of Squibb (6447409), Gorman (5456459), Connerley (20120244965), and Tatar (6296583).

Regarding claim 1, Connerley (‘265) (Figures 1-8) teaches a breakaway basketball rim, comprising: a base plate (Fig. 2, Part No. 28) (Para. 0026) defining a plurality of holes (Fig. 2, Part No. 32) (Para. 0026), the base plate (28) configured to directly mount to a backboard (12) via a plurality of fasteners (Para. 0026) inserted through the holes (32); a rim (Fig. 1, Part No. 14) including a mounting plate (Fig. 2, Part No. 30) extending from the base plate (28), the mounting plate (30) further extending from the backboard (12) when the base plate (28) is mounted to the backboard (12) (Para. 0026); and a collapsible assembly to which the base plate (28) and the rim (14) are affixed, the collapsible assembly dissipating both downward and lateral forces applied to the rim and further comprising: a control subassembly affixed to the base plate (28) and affixed to the mounting plate (30) of the rim (14) by a second fastener (Fig. 2-3, Part No. 34) (Para. 0027), the control subassembly comprising a spring subassembly (Fig. 2-3, Part No. 52) through which the second fastener (34) extends (Para. 0027); the control subassembly is oriented to direct spring pressure with respect to the rim, the spring subassembly and the control subassembly dissipating vertical forces applied to the rim by allowing vertical deflection of the rim in response to downward forces applied to the rim (Para. 0028); and a bearing subassembly (Fig. 2-3, Part No. 38, 40, 50) disposed between the control subassembly and the base plate (28) (Para. 0025-0027) for bearing lateral forces applied to the rim, wherein the bearing subassembly includes: a bearing subassembly top plate (38) affixed to the mounting plate of the rim (14) and defining a bearing subassembly top plate opening (46) (Para. 0027); a bearing subassembly bottom plate (40) defining a bearing subassembly bottom plate opening (46) (Para. 0027); and a plurality of bearings (50) retained between the 
	The examiner notes that the claim recitation of “a plurality of bearings” does not structurally distinguish the claimed apparatus from the prior art of Connerley as a “plurality” is defined to be “denoting more than one; two or more.”
 	Connerley (‘265) does not teach a control subassembly affixed to the mounting plate of the rim by a second fastener extending through an opening defined by the mounting plate, wherein the spring subassembly includes an inner spring nested inside an outer spring, the control subassembly is oriented to direct spring pressure of the inner spring and outer spring vertically with respect to the rim, a bearing subassembly horizontally disposed between the control subassembly and the rim to dissipate lateral forces applied to the rim by allowing horizontal deflection of the rim in response to lateral forces applied to the rim, wherein the bearing subassembly includes a bearing subassembly top plate contacting the mounting plate.
 	It is noted applicant’s specification (Para. 0007) discloses: “One unresolved issue is that the breakaway rims respond best to "dunks" performed head on to the rim. These dunks lend themselves to the singular downward force to which the rims are designed to react. However, many dunks come from off-center of the rim, and 0even from the side. While the energy from such dunks that is directed downward can be dissipated by the breakaway rim, the lateral (or side-to-side) energy is not. The lateral energy can then damage the rim and/or the backboard despite the controlled collapse of the rim.”
 	It is noted that the claim recitation of “by allowing horizontal deflection of the rim in response to lateral forces applied to the rim” does not structurally distinguish the claimed apparatus from the prior art as a lateral/horizontal force applied to the basketball rim will result in some form of deflection whereby an increase in the deflection is prevented by the bearing subassembly.
 	Squibb (Figures 1-7) teaches a control subassembly affixed to the base plate (Fig. 2-3, Part No. 30) and affixed to the mounting plate (36) of the rim (14) by a second fastener (Fig. 2-3, Part No. 50) extending through an opening (Fig. 2-3, Part No. 52) defined by the mounting plate (Fig. 2-3, Part No. 24) (Col. 3, Lines 25-46) ), a bearing subassembly (Fig. 3, Part No. 42) (Col. 3, Lines 1-11) horizontally disposed between the control subassembly (Fig. 2-3, Part No. 60) and the rim (Fig. 2-3, Part No. 14, 18) to dissipate lateral forces applied to the rim by allowing horizontal deflection of the rim in response to lateral forces applied to the rim (See figures 6-7) (Col. 3, Lines 58-66), wherein the control subassembly is disposed vertically with respect to the rim (See Fig. 6-7 where lateral (side-to-side) movement of the rim is shown).
 	It is noted the prior art of Squib  (Col. 3, Lines 58-66) (See Fig. 6-7) discloses: “The stops 68 provide additional limitations in relation to the load attachments 48, and ball bearing 42, on the displacement of the rim when loaded. As the rim is loaded to the side, as shown in FIGS. 6 and 7, the pivot plate 24 comes in contact with stop 68 and accordingly loads attachment 48A, 48B or both at an limits the amount of lateral tilt of the pivot plate 24 and causes the springs 60 to resist displacement at a faster rate.”
	Gorman (Figures 1-6) teaches the spring subassembly includes an inner spring (Fig. 4, Part No. 84) nested inside an outer spring (Fig. 4, Part No. 82) (Col. 5, Lines 27-37), and the control subassembly is oriented to direct spring pressure of the inner spring (84) and outer spring (82) vertically with respect to the rim (60) (Col. 5, Lines 27-37).
	Connerley (‘965) teaches a bearing subassembly top plate (Fig. 2-3 and 6-7, Part No. 160) (Para. 0032) contacting the mounting plate (Fig. 2-3 and 6-7, Part No. 16) (Para. 0032).
 	Tatar (Figures 1-5) teaches the control subassembly is oriented to direct spring pressure of the inner spring and outer spring vertically against the bearing subassembly bottom plate (Fig. 4, Part No. 35) (Col. 2, Lines 23-31).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Connerley with a control subassembly affixed to the mounting plate of the rim by a second fastener as taught by Squibb as a means of using known work in one field of endeavor (basketball rim and backboard attachment mechanisms) prompting variations of it (a control subassembly affixed to the mounting plate of the rim by a second fastener) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), to provide Connerley with the control subassembly is oriented to direct spring pressure of the inner spring and outer 


[AltContent: textbox (Figure 1: Squibb Reference)]
    PNG
    media_image1.png
    1408
    921
    media_image1.png
    Greyscale




	Regarding claim 3, the modified Connerley (‘265) (Figures 1-8) teaches the bearing subassembly (38, 40, 50) is pressed between the control subassembly and the rim (14) (Para. 0025-0027). 


Page 10 of 14PRIVILEGED & CONFIDENTIAL 	Regarding claim 7, the modified Connerley (‘265) (Figures 1-8) teaches the control subassembly includes: a cylindrical housing (Fig. 2, Part No. 54) (Para. 0027) affixed to the base plate (Para. 0025-0027). 
 	The modified Connerley (‘265) does not teach the spring subassembly is disposed vertically within the cylindrical housing and affixed to the rim. 
	Connerley (‘965) teaches the control subassembly includes: a cylindrical housing (58) (Para. 0024) affixed to the base plate; and a spring (64) (Para. 0024, 0028) subassembly disposed vertically within the cylindrical housing and affixed to the rim.
 	The examiner notes that the claim recitation of “the spring subassembly is disposed vertically within the cylindrical housing and affixed to the rim” does not structurally distinguish the claimed apparatus from the prior art of Connerley (‘965) as the spring of Connerley is disposed in a three dimensional plane and is disposed both vertically and horizontally.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Connerley (‘265) in view of Squibb, Gorman, Connerley (‘965), and Tatar, further in view of Mahoney (U.S. P.G.-Pub. No. 2006/0148598 A1).

	Regarding claim 4, the modified Connerley (‘265) (Figures 1-8) teaches the control subassembly includes a cylindrical housing (Fig. 2, Part No. 54) (Para. 0027) affixed to the base plate. 
 	The modified Connerley (‘265) does not teach a cylindrical housing affixed to the base plate by a weld. 
 	Mahoney (Figures 1-12) teaches a cylindrical housing (Fig. 2, Part No. 106) is affixed to the back plate by a weld (Para. 0061).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Connerley (‘265) with the cylindrical housing affixed to the base plate by a weld as taught by Mahoney as a means of simple substitution of one known element (a cylindrical housing affixed to a base plate of a rim) for another (a cylindrical housing affixed to a base plate of a rim) by a weld to obtain predictable results (a cylindrical housing securely attached to a base KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 1 of “the collapsible assembly dissipating both downward and lateral forces applied to the rim,” and “a bearing subassembly horizontally disposed between the control subassembly and the rim to dissipate lateral forces applied to the rim by allowing horizontal deflection of the rim in response to” it is noted that It is noted that Connerley (‘265) teaches the collapsible assembly dissipating both downward and lateral forces applied to the rim. It is noted that Connerley (‘265) teaches a rim that resists horizontal/lateral forces and prevents an increase in deflection. It is noted that Connerley (‘265) (Para. 0028) discloses: “since the force necessary to cause the rim to break-away from its normal position is regulated by the spring 52, it will be seen that it is the same in any direction regardless of where on the rim 14 the force might be applied. Upon release of the rim 14 from its displaced position, the biasing force provided by the spring 52 causes a realignment of the depressions 48 around the captured balls 50 so that the arms 38 and 40 are returned to their original position.” Squibb teaches a bearing subassembly (Fig. 3, Part No. 42) (Col. 3, Lines 1-11) horizontally applicant’s specification (Para. 0033) discloses: “downward and lateral forces applied to the rim 14 are absorbed by the control subassembly 30 which then returns the rim 1 4 to its original position once the downward 25forces are released. Lateral forces applied to the rim 14 are mitigated by the bearing subassembly 50 to help prevent deformation of and other damage to the rim 14 as well as the backboard. In this manner, downward and lateral forces as mitigated rather than being transferred directly to the backboard 72.” 
 	Applicant argues that the prior art of record does not disclose horizontal displacement of the rim, this is not found persuasive because applicant’s specification (Para. 0007) discloses: “One unresolved issue is that the breakaway rims respond best to "dunks" performed head on to the rim. These dunks lend themselves to the singular downward force to which the rims are designed to react. However, many dunks come from off-center of the rim, and 0even from the side. While the energy from such dunks that is directed downward can be dissipated by the breakaway rim, the lateral (or side-to-side) energy is not. The lateral energy can then damage the rim and/or the backboard despite the controlled collapse of the rim.” The prior art of Squibb (Col. 3, Lines 58-66) (See Fig. 6-7) discloses: “As the rim is loaded to the side, as shown in FIGS. 6 and 7, the pivot plate 24 comes in contact with stop 68 and accordingly loads attachment 48A, 48B or both at an accelerated rate. Thus, the limits the amount of lateral tilt of the pivot plate 24 and causes the springs 60 to resist displacement at a faster rate.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711